DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species shown in Figs. 2A-2C in the reply filed on 29 November 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sargent US 11,028,609.	Sargent discloses  tow device configured to releasably couple to a container (note the term “configured to” merely indicates intended use), the tow device comprising: 	a main body having a first end (front end) and a second end (rear end); a hitch receiver 308 disposed on the first end, the hitch receiver configured to receive a hitch; 	a locking member 314 configured to be moved between a locked configuration to retain a 
	further comprising a second flange (see annotated Fig. 2 below), wherein the first flange and the second flange are configured to cooperate to couple the tow device to the container.

    PNG
    media_image1.png
    431
    446
    media_image1.png
    Greyscale


\
Allowable Subject Matter
Claims 12-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 12 the prior art fails to disclose or suggest a hitch including
a hitch receiver disposed on a first end of a main body; a locking member, wherein the locking member comprises an actuator that is configured to selectively move from a locked position to an unlocked position; two first flanges disposed on the second end of the main body; and 
two second flanges disposed on the bottom surface of the main body and
at the second end.	Regarding claim 21 the prior art fails to disclose or suggest a hitch receiver disposed on 1 first end of a main body; a locking member, wherein the locking member comprises an actuator and an engagement portion, the actuator configured to be manipulated to move the engagement
portion between a locked position and an unlocked position; a first flange disposed on the second end of the main body; and a second flange disposed on the bottom surface of the main body and the second end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



December 4, 2021